



Exhibit 10(n)(n)


HP INC.
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and restated effective November 1, 2017)


The HP Inc. 2005 Executive Deferred Compensation Plan (formerly the
Hewlett-Packard Company 2005 Executive Deferred Compensation Plan) is hereby
amended and restated effective November 1, 2017 to permit Eligible Employees and
Outside Directors to defer receipt of certain compensation and to provide
matching contributions for certain employees who are not active participants in
one of HP’s defined benefit retirement plans pursuant to the terms and
provisions set forth below.


The Plan is intended: (1) to comply with Code section 409A and official guidance
issued thereunder; and (2) with respect to the portion of the Plan covering
Eligible Employees, to be "a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.






ARTICLE I: DEFINITIONS


Wherever used herein the following terms shall have the meanings hereinafter set
forth:


“Account” means a bookkeeping account established by HP for (i) each Participant
electing to defer Eligible Income under the Plan, and (ii) each Rollover
Participant.


“Actual Pay” means “Covered Compensation” as defined in the 2000 restatement of
the HP Inc. 401(k) Plan (formerly known as the Hewlett-Packard Company 401(k)
Plan), and “Eligible Pay” as to be defined in the 2006 restatement of the HP
Inc. 401(k) Plan, as each is amended from time to time, without giving effect to
the Code section 401(a)(17) limitation set forth in each definition and the
exclusion of pay deferred under this Plan.


“Affiliate” means any corporation or other entity that is treated as a single
employer with HP under Code section 414.


“Annual Rate of Pay” means the annual rate of pay, which is the sum of an
employee’s base pay and targeted incentive amount, as reflected in the
compensation data in HP’s global database for human resources information, and
as adjusted for such employee’s employment status, including part-time status.


“Annual Retainer” means the cash portion of any annual retainer paid to an
Outside Director.


“Beneficiary” means the person or persons or trust designated by a Participant
to receive any amounts payable under the Plan in the event of the Participant's
death. HP has established procedures governing the form and manner in which a
Participant may designate a Beneficiary (the “2004 Procedures”). Only a
Beneficiary designation submitted in accordance with the 2004 Procedures and
that is received by HP before the death of the Participant shall be a valid
Beneficiary designation. If there is no valid Beneficiary designation in effect
upon the death of a Participant, any remaining Account balance shall be paid in
the following order: (i) to that person's spouse; (ii) if no spouse is living at
the time of such payment, then to that person’s living children, in equal
shares; (iii) if neither a spouse nor children are living, then to that person’s
living parents, in equal shares; (iv) if neither spouse, nor children, nor
parents are living, then to that person’s living brothers and sisters, in equal
shares; and (v) if none of the individuals described in (i) through (iv) are
living, to that person’s estate. A person's domestic partner shall be considered
a person's spouse for purposes of this paragraph. HP shall determine a person's
status as a domestic partner in a uniform and nondiscriminatory manner.


Amendment and Restatement November 1, 2017

--------------------------------------------------------------------------------






“Code” means the Internal Revenue Code of 1986, as amended.


“Code Section 401(a)(17) Limit” means the amount specified under Code section
401(a)(17) in effect on January 1 of the Plan Year.


“Committee” means the HR and Compensation Committee of HP's Board of Directors.
 
“Deferral Form” means a written or electronic form provided by HP pursuant to
which an Eligible Employee or Outside Director may elect to defer amounts under
the Plan.


“Director” means the title for an employee who has a job grade of DIR1 and
above.


“EBP” means the Hewlett-Packard Company Excess Benefit Retirement Plan, as
amended from time to time.


“Eligible Employee” means an individual (i) who is an Employee on November 1
preceding the Plan Year within which deferrals are to be made who satisfies both
of the following conditions: (A) whose job position has a title of Director (or
whose job function is, in the sole and absolute discretion of HP, equivalent to
a ‘Director’ position) and (B) whose Annual Rate of Pay is equal to or greater
than the dollar limit for highly compensated employees as defined in Section
414(q)(1)(B)(i) of the Code plus $30,000; (ii) whose Annual Rate of Pay, as of
the first day of November preceding the Plan Year within which the deferral is
to be made, exceeds the Code Section 401(a)(17) Limit for the Plan Year in which
the deferral is to be made; (iii) who is a Match Eligible Employee (for Plan
Years after 2005); (iv) whose job position has a title of Executive Vice
President or above, irrespective of such Employee’s Annual Rate of Pay; or (v) a
combination of all of the foregoing. An individual’s status as an Eligible
Employee shall be determined by HP in its sole discretion.


Effective October 1, 2006 and solely for purposes of the October 2006 special
enrollment period for Employees who participate in the 2004 and 2005 (Spring)
Long-Term Performance Cash Programs and are otherwise eligible to participate in
this Plan, the date to determine enrollment eligibility shall be September 15,
2006 rather than November 1, 2006.


An Eligible Employee shall also include a Newly Hired Employee and a Late Year
Newly Hired Employee.


“Eligible Income” means Actual Pay, Annual Retainer and Incentive Awards.


“Employee” means an individual who is a regular employee on the U.S. payroll of
HP or its Affiliates, other than a temporary or intermittent employee. The term
“Employee” shall not include a person hired as an independent contractor, leased
employee, consultant, or a person otherwise designated by HP or an Affiliate as
not eligible to participate in the Plan, even if such person is determined to be
an “employee” of HP or an Affiliate by any governmental or judicial authority.


“EPfR Plan” means the Hewlett-Packard Company Executive Pay-for-Results Plan, as
amended from time to time.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“HP” means HP Inc. or any successor corporation or other entity.


“HP Matching Contributions” means the matching contributions as defined in
Section 4.1.


“Incentive Award” means an amount payable to an Eligible Employee under a cash
bonus or incentive compensation plan of HP or an Affiliate that the Committee
has deemed eligible for deferral, including bonuses paid under the EPfR Plan,
the HP Inc. Stock Incentive Plan, the PfR Plan, and the VPB Plan.


-2-

--------------------------------------------------------------------------------






“Investment Options” means the investment options, as determined from time to
time by HP, used to credit earnings, gains and losses on Account balances.


“Key Employee” means an Employee who at Termination of Employment is treated as
a “specified employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof) of a
corporation the stock of which is publicly traded on an established securities
market or otherwise. HP shall determine which Employees will be deemed a Key
Employee for purposes of this Plan during a Plan Year based on the twelve-month
period ending on the September 30 prior to the Plan Year.


“Late Year Newly Hired Employee” means an Employee (i) who is hired in November
or December and (ii) who would have qualified as an Eligible Employee as of the
November 1 preceding his date of hire based on his initial position and Annual
Rate of Pay.


“Match Eligible Employee” means an individual (i) who is eligible for a matching
contribution under the HP Inc. 401(k) Plan, and (ii) whose Annual Rate of Pay,
as of the first day of November preceding the Plan Year within which the
deferral is to be made, exceeds the Code Section 401(a)(17) Limit for such Plan
Year.


“Newly Hired Employee” means an Employee (i) who would have qualified as an
Eligible Employee as of the November 1 preceding his date of hire based on his
initial position and Annual Rate of Pay, and (ii) whose base salary payable in
the year of hire is projected to exceed the Code section 401(a)(17) limit for
such year; provided, however, that an individual who has previously worked for
the Company or an Affiliate will only qualify as a “Newly Hired Employee” if he
meets the requirements of Treas. Reg. § 1.409A-2(a)(7) or any successor thereto.
Generally, a re-hired individual will meet these requirements if (1) he has been
paid any and all amounts due him under the Plan (and any plans required to be
aggregated with the Plan under Code section 409A) prior to re-hire, or (2) he
has not been eligible to participate, other than the accrual of earnings, in the
Plan (or any other plan required to be aggregated with the Plan under Code
section 409A) for at least 24 months.


“Outside Director” means an individual who is a member of HP’s Board of
Directors and not an Employee of HP.


“Participant” means an Eligible Employee or Outside Director who elects or has
elected to defer amounts under the Plan.


“PfR Plan” means the Hewlett-Packard Company Pay-for-Results Short-Term Bonus
Plan, as amended from time to time.


“Plan” means this HP Inc. 2005 Executive Deferred Compensation Plan, as set
forth herein and as amended from time to time.


“Plan Committee” means the committee to which the Committee delegates certain
authority to act on various compensation and benefit matters.


“Plan Year” means January 1 through December 31.


“Retirement Date” means the date on which a Participant has completed at least
15 years of service, as measured from such Participant’s last hire date, and has
attained age 55.


“Rollover Participant” means an individual with an Account in the Plan
transferred from either (i) a Rollover Plan in accordance with the provisions of
Article IX or (ii) the EBP. The term Rollover Participant may also refer to an
individual who has previously been a Participant in the Plan, or an existing
Participant at the time of transfer.




-3-

--------------------------------------------------------------------------------




“Rollover Plan” means either (1) a nonqualified deferred compensation plan of a
business entity acquired by HP or an Affiliate through acquisition of a majority
of the voting interest in, or substantially all of the assets of, such entity,
or (2) any plan or program of HP or an Affiliate pursuant to the termination of
which an Account is established for a Participant or Rollover Participant.


“Termination Date” means the date on which the Participant experiences a
“separation from service” as defined under Code section 409A.


“Termination of Employment” or “Terminates Employment” means a “separation from
service” with HP and its Affiliates as defined under Code section 409A.


“VPB Plan” means the Hewlett-Packard Company Variable Performance Bonus Plan, as
amended from time to time.






ARTICLE II: PARTICIPATION


Participation in the Plan shall be limited to Eligible Employees and Outside
Directors. HP shall notify any Employee of his status as an Eligible Employee at
such time and in such manner as HP shall determine. An Eligible Employee or
Outside Director shall become a Participant by making a deferral election under
Article III.






ARTICLE III: PARTICIPANT ACCOUNTS


3.1    Employee Deferral Elections. Deferrals may be made by an Eligible
Employee with respect to the following types of Eligible Income, as permitted by
HP:


(a)Annual Rate of Pay.


(i)    An Eligible Employee may elect to defer a portion of his Actual Pay
earned during a Plan Year by submitting an irrevocable Deferral Form with HP
before the beginning of such Plan Year.


(ii)    The portion of his Annual Rate of Pay that an Eligible Employee elects
to defer for a Plan Year shall be stated as a whole dollar amount. The minimum
amount of Annual Rate of Pay that an Eligible Employee may elect to defer in a
Plan Year is $1,200. The maximum amount is equal to the greater of $1,200 or the
Eligible Employee’s Annual Rate of Pay that exceeds the dollar limit for highly
compensated employees as defined in Section 414(q)(1)(B)(i) of the Code plus
$30,000. If the Internal Revenue Service does not publish the Code Section
401(a)(17) Limit for the Plan Year prior to enrollment, HP has the discretion to
determine eligibility to elect to defer Annual Rate of Pay; provided, however,
if a Participant is determined to be ineligible to elect to defer Annual Rate of
Pay under paragraph (i) above for a Plan Year, any Annual Rate of Pay deferrals
the Participant elected for the Plan Year shall be void (including, without
limitation, deferrals made during the October 2006 special enrollment period).


(iii)    The deferral amount designated by an Eligible Employee will be deducted
in equal installments over the pay periods falling within the Plan Year to which
the election pertains.


(b)Incentive Awards. An Eligible Employee may elect to defer any portion of an
Incentive Award up to 95%, expressed as whole percentage points. In order to
elect to defer an Incentive Award, an Eligible Employee shall submit an
irrevocable Deferral Form with HP before the beginning of the Plan Year in which
the performance period to which Incentive Award pertains begins, in accordance
with


-4-

--------------------------------------------------------------------------------




procedures that HP determines in its discretion. Notwithstanding the foregoing,
if HP determines that an Eligible Employee may elect to defer a portion of the
Incentive Award at a later time under Code section 409A, such Employee may elect
to defer a portion of the Incentive Award by filing an irrevocable Deferral Form
at such later time as determined by HP in accordance with Code section 409A.


3.2    New Hires. A Newly Hired Employee may elect within 30 days of becoming an
Employee to defer base salary earned subsequent to the deferral election
becoming effective and in the year of hire. Such an election shall become
irrevocable and effective at the end of this 30-day period.


3.3    Late Year New Hires. A Late Year Newly Hired Employee may elect within
the later of 30 days of becoming an Employee or the end of the calendar year in
which he is hired to defer base salary earned in the Plan Year following his
year of hire. Such an election shall become irrevocable and effective at the end
of this election period and shall apply to base salary earned subsequent to the
deferral election’s becoming effective.


3.4    Outside Director Deferral Elections. In order to elect to defer a portion
of his Annual Retainer earned during a Plan Year, an Outside Director shall
submit an irrevocable Deferral Form with HP before the beginning of such Plan
Year, but no earlier than the first day of November preceding the Plan Year
within which the deferral is to be made. The portion of his Annual Retainer that
an Outside Director elects to defer for a Plan Year shall be stated as a whole
dollar amount. Any failure to make an election shall be deemed to be an election
for the same deferral amount and the same distribution date and form of payment
for the following Plan Year as were in effect for such Outside Director for the
current Plan Year.


3.5    Crediting of Deferrals. Eligible Income deferred by a Participant under
the Plan shall be credited to the Participant's Account as soon as
administratively practicable after the amounts would have otherwise been paid to
the Participant.


3.6    Vesting on Eligible Income. A Participant shall at all times be 100%
vested in any Eligible Income deferred under this Plan and credited to his
Account.


3.7    Administrative Charges. The administrative cost associated with this Plan
may be debited to a Participant’s Account in a manner determined by the Plan
Committee or its designee, in its sole discretion.






ARTICLE IV: MATCH ON DEFERRALS


4.1    HP Matching Contributions. At the end of each Plan Year beginning with
the 2006 Plan Year, HP shall credit a Match Eligible Employee's Account with HP
Matching Contributions. The HP Matching Contributions shall be applied only to
the extent that the Match Eligible Employee’s Actual Pay exceeds the Code
Section 401(a)(17) Limit for the Plan Year, and the rate of HP Matching
Contributions shall be equal to the weighted average of the various rates that
applied (or would have applied) to such Employee under the HP Inc. 401(k) Plan
for the Plan Year, determined as if such Employee had participated in the 401(k)
Plan for the entire Plan Year. Notwithstanding the foregoing, the maximum amount
of HP Matching Contributions for a Plan Year for a Match Eligible Employee shall
not exceed the maximum amount of match for which such Employee would be eligible
under the HP Inc. 401(k) Plan for the Plan Year.


4.2    Crediting of HP Matching Contributions. HP Matching Contributions for a
Plan Year shall be credited to the Accounts of Match Eligible Employees as soon
as administratively practicable after the end of the Plan Year. The Account of a
Participant shall be credited with HP Matching Contributions for a Plan Year
only if such Participant has not terminated employment with HP and its
Affiliates prior to the end of the Plan Year, unless such termination is due to
death, disability or is after Participant’s Retirement Date.


4.3    Vesting of HP Matching Contributions.




-5-

--------------------------------------------------------------------------------




(a)    Vesting Schedule. A Participant's interest in HP Matching Contributions
shall vest as follows:


(i)    For Participants who were hired by HP or an Affiliate prior to January 1,
2006, the Participant will be fully vested in HP Matching Contributions credited
to such Participant’s Account.


(ii)    For Participants who were hired by HP or its Affiliates on or after
January 1, 2006, the Participant will be vested in HP Matching Contributions
credited to such Participant’s Account when such Participant would be vested in
HP Matching Contributions credited to his or her account under the HP Inc.
401(k) Plan. Notwithstanding the foregoing, a Participant will be fully vested
in HP Matching Contributions credited to his or her Account if the Participant’s
employment with HP and its Affiliates is terminated (A) due to death or
disability, (B) after the Participant has reached his or her Retirement Date,
(C) if the Participant is a “Qualified Participant” as defined in the 2007 U.S.
Enhanced Early Retirement Program (the “2007 EER Program”) and terminates
employment in connection with all of the terms and conditions of the 2007 EER
Program, or (D) if the Participant terminates employment from HP or an Affiliate
in connection with a sale or other disposition by HP or the Affiliate of the
business unit in which the Participant had been employed.


(b)    Forfeiture of HP Matching Contributions. Except as otherwise provided
above, upon termination of employment with HP and its Affiliates, a Participant
shall forfeit the nonvested portion of his or her Account and applicable
earnings thereon.






ARTICLE V: INVESTMENT OPTIONS, EARNINGS CREDITED AND DISTRIBUTION
OF ACCOUNT BALANCE


5.1    Investment Options and Earnings


(a)    Investment Options and Procedures. HP shall select the Investment Options
to be available under the Plan, and shall specify procedures by which a
Participant may make an election as to the deemed investment of amounts credited
to his Accounts among the Investment Options, as well as the procedures by which
a Participant may change his investment selection. Nothing in this Plan,
however, will require HP to invest any amounts in such Investment Options or
otherwise.


(b)    Earnings. HP shall periodically credit gains, losses and earnings to a
Participant's Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant's Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant.


Any portion of an Incentive Award that qualifies as “performance-based
compensation” under Code section 162(m) and is deferred under the Plan by a
Participant who qualifies as a “covered employee” under Code section 162(m)
shall be credited with earnings and otherwise administered in a manner so that
the ultimate payment(s) of the deferred amount remains so qualified.


5.2    Time and Form of Payment Elections


(a)    The Deferral Form. Each Deferral Form shall specify the date on which
payment of the aggregate of the deferred amount and any HP Matching
Contributions for the Plan Year (and earnings thereon) is to commence. Such
payment date shall be at least three (3) years after the Plan Year in which the
deferrals are being made. Each Deferral Form shall also specify the form for
payment of the deferred


-6-

--------------------------------------------------------------------------------




amount and any HP Matching Contributions for the Plan Year (and earnings
thereon). A Participant may elect payment in the form of a single lump sum
payment or annual installment payments for a period of not less than two (2) but
no more than fifteen (15) years. Annual installment payments will be paid once a
year beginning on the date specified on the applicable Deferral Form or as
otherwise provided herein.


(i)    Default Elections. If a Participant fails to specify the date on which
payment of the deferred amount and any HP Matching Contributions for the Plan
Year (and earnings thereon) is to commence, then Participant will be deemed to
have elected distribution at Participant’s Termination Date, subject to Sections
5.3 or 5.4 below. If a Participant fails to make an effective payment form
designation on a Deferral Form, the amount deferred and any HP Matching
Contributions for the Plan Year (and earnings thereon) under such Deferral Form
will be distributed in a single lump sum in the year elected.


(b)    Payment shall be made in January of the year that a Participant elects
for a distribution.


(c)    A Participant may also elect on a Deferral Form that payments of that
Plan Year’s deferrals and any HP Matching Contributions (and earnings thereon)
shall be paid in January of the year following the year in which the
Participant’s Termination Date occurs (in the case of installment payments, the
first installment shall be paid in the January following the Participant’s
Termination Date, and subsequent installments shall be made each January
thereafter), if the Participant’s Termination Date is after his Retirement Date
or the Participant is an Outside Director.


(d)    Except for Participants who are Outside Directors, if a Participant’s
Termination Date precedes his or her Retirement Date, such Participant shall be
deemed to have elected on each Deferral Form that such Plan Year’s deferrals and
any HP Matching Contributions (and earnings thereon) shall be paid in a single
lump sum at the following time, subject to Section 5.3 below: (i) with respect
to amounts attributable to Plan Years commencing before January 1, 2008, in the
month following the month in which the Participant Terminates Employment, and
(ii) with respect to amounts attributable to Plan Years commencing on or after
January 1, 2008, in January of the year following the year in which the
Participant Terminates Employment.


(e)    Rederral Election. A Participant making a valid election under this
Section 5.2 may elect to further defer the date on which payment for any Plan
Year’s deferrals and any HP Matching Contributions (and earnings thereon) was
originally scheduled to commence, under either the single sum or the annual
installment election addressed in Section 5.2(a). Any such rederral election
most postpone the originally elected commencement date by at least five (5)
years and must be made at least twelve (12) months prior to the date on which
the original payment was scheduled to occur. In addition, no such redeferral
election shall take effect and be considered valid until twelve (12) months from
the date the redeferral election is made.


5.3    Automatic Distributions. Notwithstanding any payment elections made on
Deferral Forms and Section 5.2:


(a)    Distributions to Key Employees. Distributions may not commence to a Key
Employee upon a Termination of Employment before the date which is six months
after the date of the Key Employee’s Termination of Employment. If distributions
are to be paid in a lump sum, such lump sum payment shall be distributed as
follows: (i) with respect to amounts attributable to Plan Years commencing
before January 1, 2008, in the seventh month after the Termination of
Employment, and (ii) with respect to amounts attributable to Plan Years
commencing on or after January 1, 2008, in the later of (A) the seventh month
after the Termination of Employment or (B) January of the year following the
year of the Termination of Employment. If distributions are to be paid in
installments and the first installment is payable during this six-month period,
such installment shall be distributed as follows: (x) with respect to amounts
attributable to Plan Years commencing before January 1, 2008, in the seventh
month after the Termination of Employment, and (y) with respect to amounts
attributable to Plan Years commencing on or


-7-

--------------------------------------------------------------------------------




after January 1, 2008, in the later of (I) the seventh month after the
Termination of Employment or (II) January of the year following the year of the
Termination of Employment, with subsequent installments to be made each January
thereafter.


(b)    Distributions Upon Death. If a Participant dies before full distribution
of his Account balance, any balance shall be distributed in a lump sum payment
to the Participant's Beneficiary in the month following the month in which the
Participant's death occurs.


5.4    Withdrawals for Unforeseeable Emergency. Upon approval by the Plan
Committee, a Participant may withdraw all or any portion of his vested Account
balance for an Unforeseeable Emergency. The amounts distributed with respect to
an Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under this Plan.
“Unforeseeable Emergency” means for this purpose a severe financial hardship to
a Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For the avoidance of doubt, a
circumstance does not constitute an “Unforeseeable Emergency” for purposes of
the Plan unless such circumstance constitutes an “unforeseeable emergency” as
defined in Treas. Reg. § 1.409A-3(i)(3). The amount withdrawn for an
Unforeseeable Emergency is subject to a minimum of $10,000.


Notwithstanding Section 3.1, if the Plan Committee approves a distribution under
this Section, the Participant's deferrals under the Plan shall cease. The
Participant will be allowed to enroll if eligible at the beginning of the next
enrollment period following six (6) months after the date of distribution.


5.5    Effect of Taxation. If the Internal Revenue Service or a court of
competent jurisdiction determines that Plan benefits are includible in the gross
income of a Participant under Code section 409A prior to actual receipt of the
benefits, HP shall immediately distribute the benefits found to be so includible
to the Participant.






ARTICLE VI: ADMINISTRATION


6.1    General Administration. The Plan Committee shall be responsible for the
operation and administration of the Plan and for carrying out the provisions
hereof. The Plan Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Plan Committee shall be final and conclusive
on any party. The Plan Committee’s prior exercise of discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee and the Plan Committee shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
HP with respect to the Plan. The Committee and the Plan Committee may, from time
to time, delegate to others, including employees of HP, such administrative
duties as it sees fit.


6.2    Claims for Benefits: The following applies to Participants who are not
Outside Directors:


(a)    Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Plan Committee or its delegate at such address as may be specified from time
to time. Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.


-8-

--------------------------------------------------------------------------------




(b)    Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received. If circumstances (such as for a meeting) require a longer period, the
claimant will be notified in writing, prior to the expiration of the 90-day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90-day period.
(c)    Reasons for Denial. A denial or partial denial of a claim will be dated
and signed on behalf of the Plan Committee and will clearly set forth:
(i)    the specific reason or reasons for the denial;
(ii)    specific reference to pertinent Plan provisions on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.


(d)    Review of Denial. Upon denial of a claim, in whole or in part, a claimant
or his duly authorized representative will have the right to submit a written
request to the Plan Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Plan Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing, except for privileged or confidential documentation.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.
If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.


(e)    Decision Upon Review. The Plan Committee or its delegate will provide a
written decision on review. If the claim is denied on review, the decision shall
set forth:
(i)    the specific reason or reasons for the adverse determination;
(ii)    specific reference to pertinent Plan provisions on which the adverse
determination is based;
(iii)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and
(iv)     a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring a civil action under
ERISA section 502(a).


-9-

--------------------------------------------------------------------------------




A decision will be rendered no more than 60 days after the receipt of the
request for review, except that such period may be extended for an additional 60
days if the Plan Committee determines that circumstances (such as for a meeting)
require such extension. If an extension of time is required, written notice of
the extension will be furnished to the claimant before the end of the initial
60-day period.


(f)    Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant's denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits. Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred. The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.






ARTICLE VII: AMENDMENT AND TERMINATION


7.1    Amendment or Termination. HP reserves the right to amend or terminate the
Plan when, in the sole discretion of HP, such amendment or termination is
advisable, pursuant to a resolution or other action taken by the Committee.


Any amendment or termination of the Plan will not affect the entitlement of any
Participant or the Beneficiary of a Participant whose Termination Date occurs
before the amendment or termination. All benefits to which any Participant or
Beneficiary may be entitled shall be determined under the Plan as in effect at
the time of the Participant’s Termination Date and shall not be affected by any
subsequent change in the provisions of the Plan; provided, that HP reserves the
right to change the Investment Options with respect to any Participant or
Beneficiary. Participants and Beneficiaries will be given notice prior to the
discontinuance of the Plan, change in Investment Options available or reduction
of any benefits provided by the Plan.


7.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall adversely affect the rights of any Participant to amounts credited to
his Account as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of balances in Accounts shall be made to
Participants and Beneficiaries in the manner and at the time described in
Article V, unless HP determines in its sole discretion that all such amounts
shall be distributed upon termination in accordance with the requirements under
Code section 409A. Upon termination of the Plan, no further deferrals of
Eligible Income shall be permitted; however, earnings, gains and losses shall
continue to be credited to Account balances in accordance with Article V until
the Account balances are fully distributed.






ARTICLE VIII: GENERAL PROVISIONS
8.1    Rights Unsecured. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of HP, and neither the Participant nor his Beneficiary shall have any
preferred rights in or against any amount credited to any Account or any other
assets of HP. The Plan at all times shall be considered entirely unfunded for
tax purposes. Any funds set aside by HP for the purpose of meetings its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of


-10-

--------------------------------------------------------------------------------




the general assets of HP and shall be available to its general creditors in the
event of HP's bankruptcy or insolvency. HP's obligation under this Plan shall be
that of an unfunded and unsecured promise to pay money in the future.
8.2    No Guarantee of Benefits. Nothing contained in the Plan shall constitute
a guarantee by HP or any other person or entity that the assets of HP will be
sufficient to pay any benefits hereunder.
8.3    No Enlargement of Rights. No Participant or Beneficiary shall have any
right to receive a distribution under the Plan except in accordance with the
terms of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to HP.
8.4    Transferability. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.
8.5    Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by the laws of the State of Delaware.
8.6    Incapacity of Recipient. If any person entitled to a distribution under
the Plan is deemed by HP to be incapable of personally receiving and giving a
valid receipt for such payment, then, unless and until a claim for such payment
shall have been made by a duly appointed guardian or other legal representative
of such person, HP may provide for such payment or any part thereof to be made
to any other person or institution then contributing toward or providing for the
care and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of HP and the
Plan with respect to the payment.
8.7    Taxes. HP or other payor may withhold from a benefit payment under the
Plan or a Participant's wages any federal, state, or local taxes required by law
to be withheld with respect to a payment or accrual under the Plan, and shall
report such payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.
8.8    Corporate Successors. The Plan and the obligations of HP under the Plan
shall become the responsibility of any successor to HP by reason of a transfer
or sale of substantially all of the assets of HP or by the merger or
consolidation of HP into or with any other corporation or other entity.
8.9    Unclaimed Benefits. Each Participant shall keep HP informed of his
current address and the current address of his designated Beneficiary. HP shall
not be obligated to search for the whereabouts of any person if the location of
a person is not made known to HP.
8.10    Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.
8.11    Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.
8.12    Liabilities Transferred to HPE. HP distributed its interest in Hewlett
Packard Enterprise Company (“HPE”) to its shareholders on or about November 1,
2015 (the “HPE Distribution Date”). Pursuant to an agreement between HP and HPE,
on the HPE Distribution Date certain employees and former employees of HPE
ceased to participate in the Plan and the liabilities for these participants'
benefits under the Plan were transferred to HPE. On and after the HPE
Distribution Date, HP, the Plan, any directors, officers, or employees of HP,
and any successors thereto, shall have no further obligation or liability to any
such participant with respect to any benefit, amount, or right due under the
Plan.




-11-

--------------------------------------------------------------------------------






ARTICLE IX: ROLLOVERS FROM OTHER PLANS


9.1    Discretion to Accept. The Committee shall have complete authority and
discretion, but no obligation, to establish an Account for a Rollover
Participant and credit the Account with the amount transferred from the Rollover
Participant's account in a Rollover Plan, except that the Committee shall
establish an Account for a Rollover Participant for whom benefits and
liabilities have been transferred to this Plan from the EBP. Amounts credited to
such Accounts are fully subject to the provisions of this Plan; provided,
however, that a Rollover Participant from the EBP shall be deemed to have
elected to invest his Account in the Stable Value Fund if such Rollover
Participant fails to make an investment election. Reference in the Plan to such
a crediting as a “rollover” or “transfer” from a Rollover Plan or the EBP is
nominal in nature, and confers no additional rights upon a Rollover Participant
other than those specifically set forth in the Plan.
9.2    Status of Rollover Participants. A Rollover Participant and his
Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he has become eligible to do so under
the terms of the Plan.
9.3    Payments to Rollover Participants. Payments from a Rollover Participant's
Account shall be made in accordance with the form and timing of payment
provisions of the Rollover Plan or the EBP, as applicable.
IN WITNESS WHEREOF, HP INC. has caused this HP Inc. 2005 Executive Deferred
Compensation Plan, as amended and restated effective November 1, 2017, to be
executed on this 11th day of October, 2017.




HP INC.


/s/ David Deitchman
 
 
 
Deputy General Counsel and Assistant Secretary





-12-